                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON

MICHELLE K. FOSTER,

       Plaintiff,                                               Case No. 3:18-cv-2

vs.

COMMISSIONER OF                                                 Magistrate Judge Michael J. Newman
SOCIAL SECURITY,                                                (Consent Case)

      Defendant.
______________________________________________________________________________

         DECISION AND ENTRY: (1) REVERSING THE ALJ’S NON-DISABILITY
   FINDING AS UNSUPPORTED BY SUBSTANTIAL EVIDENCE; (2) REMANDING
    THIS CASE UNDER THE FOURTH SENTENCE OF 42 U.S.C. § 405(g) FOR AN
IMMEDIATE AWARD OF BENEFITS; AND (3) TERMINATING THIS CASE ON THE
                              COURT’S DOCKET.
______________________________________________________________________________

       This Social Security disability benefits appeal is before the undersigned for disposition

based upon the parties’ consent. Doc. 8. At issue is whether the Administrative Law Judge

(“ALJ”) erred in finding Plaintiff not “disabled” and therefore unentitled to Supplemental Security

Income (“SSI”). This case is before the Court on Plaintiff’s Statement of Errors (doc. 10), the

Commissioner’s memorandum in opposition (doc. 12), Plaintiff’s reply (doc. 13), the

administrative record (doc. 5), 1 and the record as a whole.

                                                          I.

       A.         Procedural History

       Plaintiff filed for SSI alleging disability as a result of a number of impairments including,

inter alia, fibromyalgia, an anxiety disorder, and an affective (depressive) disorder. PageID 545.




       1
           Hereafter, citations to the electronically-filed administrative record will refer only to the PageID number.
         Plaintiff filed for SSI in 2010 and, after an initial denial of her application, received a

hearing before ALJ Thomas McNichols on September 28, 2012. PageID 59. ALJ McNichols

issued a written decision on November 6, 2012 finding Plaintiff not disabled. PageID 59-76. After

the Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision, Plaintiff filed

an appeal with this Court. PageID 541-42. Finding that the ALJ erred in his analysis of Plaintiff’s

treating physician, this Court remanded for further proceedings. Foster v. Colvin, No. 3:14-cv-66,

2015 WL 66553 (S.D. Ohio Jan. 5, 2015).

         Plaintiff then received a second administrative hearing before ALJ Elizabeth Motta on July

27, 2015. PageID 634. ALJ Motta issued a written decision October 28, 2015, again finding

Plaintiff not disabled. PageID 771-90. Finding that ALJ Motta’s decision did not sufficiently

address this Court’s directives on remand, the Appeals Council vacated the non-disability finding

and remanded the case for further proceedings. PageID 799-801. Specifically, the Appeals

Council directed ALJ Motta to “give further consideration to treating source opinion evidence with

particular emphasis on SSR 12-2p in conjunction with the claimant’s fibromyalgia and explain the

weight given to such opinion evidence.” PageID 542.

         ALJ Motta held a third administrative hearing on October 26, 2016. PageID 578-606. For

a third time, an ALJ issued a written decision finding Plaintiff not disabled. PageID 541-68.

Specifically, ALJ Motta found at Step Five that, based upon Plaintiff’s Residual Functional

Capacity (“RFC”) to perform a reduced range of light work, 2 “there were jobs that existed in

significant numbers in the national economy that [Plaintiff] could have performed[.]” PageID 567.




         2
           Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds” and “requires a good deal of walking or standing, or . . . sitting most of the time with some
pushing and pulling of arm or leg controls.” 20 C.F.R. § 416.967(b). An individual who can perform light work is
presumed also able to perform sedentary work. Id. Sedentary work “involves lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket files, ledgers, and small tools. Although a sedentary job
is defined as one which involves sitting, a certain amount of walking and standing is often necessary in carrying out
job duties.” 20 C.F.R. § 416.967(a).
                                                           2
        Thereafter, the Appeals Council denied Plaintiff’s request to review ALJ Motta’s

December 29, 2016 decision, making her non-disability finding the final administrative decision

of the Commissioner. PageID 529-32. See Casey v. Sec’y of Health & Human Servs., 987 F.2d

1230, 1233 (6th Cir. 1993). Plaintiff then filed this timely appeal. Cook v. Comm’r of Soc. Sec.,

480 F.3d 432, 435 (6th Cir. 2007). This December 29, 2016 non-disability finding by ALJ Motta

(hereinafter, “ALJ”) is now before the Court for review.

        B.      Evidence of Record

        The evidence of record is adequately summarized in the ALJ’s decision (PageID 541-68),

Plaintiff’s Statement of Errors (doc. 10), the Commissioner’s memorandum in opposition (doc.

12), and Plaintiff’s reply (doc. 13). The undersigned incorporates all of the foregoing and sets

forth the facts relevant to this appeal herein.

                                                  II.

        A.      Standard of Review

        The Court’s inquiry on a Social Security appeal is to determine (1) whether the ALJ’s non-

disability finding is supported by substantial evidence, and (2) whether the ALJ employed the

correct legal criteria. 42 U.S.C. § 405(g); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46

(6th Cir. 2007). In performing this review, the Court must consider the record as a whole. Hephner

v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978).

        Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). When

substantial evidence supports the ALJ’s denial of benefits, that finding must be affirmed, even if

substantial evidence also exists in the record upon which the ALJ could have found Plaintiff

disabled. Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Thus, the ALJ has a “‘zone of

choice’ within which he [or she] can act without the fear of court interference.” Id. at 773.


                                                  3
       The second judicial inquiry -- reviewing the correctness of the ALJ’s legal analysis -- may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). “[A] decision of the

Commissioner will not be upheld where the [Social Security Administration] fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.” Bowen, 478 F.3d at 746.

       B.      “Disability” Defined

       To be eligible for disability benefits, a claimant must be under a “disability” as defined by

the Social Security Act. 42 U.S.C. § 423(d)(1)(A). Narrowed to its statutory meaning, a

“disability” includes physical and/or mental impairments that are both “medically determinable”

and severe enough to prevent a claimant from (1) performing his or her past job and (2) engaging

in “substantial gainful activity” that is available in the regional or national economies. Id.

       Administrative regulations require a five-step sequential evaluation for disability

determinations. 20 C.F.R. § 416.920(a)(4). Although a dispositive finding at any step ends the

ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007), the complete sequential

review poses five questions:

       1.      Has the claimant engaged in substantial gainful activity?;

       2.      Does the claimant suffer from one or more severe impairments?;

       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing
               of Impairments (the “Listings”), 20 C.F.R. Subpart P, Appendix 1?;

       4.      Considering the claimant’s RFC, can he or she perform his or her past
               relevant work?; and

       5.      Assuming the claimant can no longer perform his or her past relevant work
               -- and also considering the claimant’s age, education, past work experience,
               and RFC -- do significant numbers of other jobs exist in the national
               economy which the claimant can perform?


                                                   4
20 C.F.R. § 416.920(a)(4); see also Miller v. Comm’r of Soc. Sec., 181 F. Supp.2d 816, 818 (S.D.

Ohio 2001). A claimant bears the ultimate burden of establishing disability under the Social

Security Act’s definition. Key v. Comm’r of Soc. Sec., 109 F.3d 270, 274 (6th Cir. 1997).

                                                   III.

        Plaintiff argues, and the undersigned agrees, that the ALJ erred on remand in: (1)

evaluating the treating source opinions and medical evidence; and (2) failing to follow this Court’s

January 5, 2015 Remand Order. PageID 1211.

        Until March 27, 2017, “the Commissioner’s regulations [which apply to this appeal]

establish[ed] a hierarchy of acceptable medical source opinions[.]” Snell v. Comm’r of Soc. Sec., No.

3:12-cv-119, 2013 WL 372032, at *9 (S.D. Ohio Jan. 30, 2013). In descending order, these medical

source opinions are: (1) treaters; (2) examiners; and (3) record reviewers. Id. Under the regulations

then in effect, the opinions of treaters are entitled to the greatest deference because they “are likely to

be . . . most able to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and

may bring a unique perspective to the medical evidence that cannot be obtained from the objective

medical findings alone or from reports of individual examinations[.]” 20 C.F.R. § 416.927(c)(2).

        A treater’s opinion must be given “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and . . . not inconsistent with the other

substantial evidence in [the] case record.” LaRiccia v. Comm’r of Soc. Sec., 549 F. App’x 377, 384

(6th Cir. 2013). Even if a treater’s opinion is not entitled to controlling weight, “the ALJ must still

determine how much weight is appropriate by considering a number of factors, including the length of

the treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability of the opinion, consistency of the opinion with the record as a whole, and

any specialization of the treating physician.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th

Cir. 2009); see also 20 C.F.R. § 416.927(c).




                                                    5
       After treaters, “[n]ext in the hierarchy are examining physicians and psychologists, who often

see and examine claimants only once.” Snell, 2013 WL 372032, at *9.

       Record reviewers are afforded the least deference and these “non-examining physicians’

opinions are on the lowest rung of the hierarchy of medical source opinions.” Id.

       Here, the record contains the opinions of Plaintiff’s treating physician of nineteen years, Rick

Gebhart, D.O. Most recently -- in August 2016 -- Dr. Gebhart opined that, due to her fibromyalgia,

depression, Post-Traumatic Stress Disorder (“PTSD”), and anxiety, Plaintiff is unable to be prompt

and regular in attendance, withstand the pressure of meeting normal standards of work productivity, or

complete a normal work day and work week without interruption from psychologically and physically-

based symptoms without unreasonable rest periods. PageID 1179-81. Dr. Gebhart also concluded,

based on his examinations and medical findings, that Plaintiff is unable to stand and walk for any

amount of time during an eight-hour work day, and can sit for only 15-20 minutes at a time before

needing half hour breaks to lie down. PageID 1811. Ultimately, Dr. Gebhart found that Plaintiff could

“absolutely no[t]” perform even sedentary work. PageID 1833. Dr. Gebhart also authored opinions in

2010, 2012, and 2015, which consistently document similarly debilitating symptoms of Plaintiff’s

impairments. PageID 333, 476-83, 1023-26.

       The ALJ declined to afford Dr. Gebhart’s opinions controlling or deferential weight, finding

that the opinions “are entirely unsupported…and inconsistent with other substantial evidence in the

case record.” PageID 560. Upon determining that other medical records show normal muscle strength

and tone, normal range of motion, and normal gait, the ALJ concluded that the “only plausible

explanation” for the degree of limitation suggested by Dr. Gebhart “is that he based his conclusions on

the unsubstantiated allegations and subjective complaints of the claimant.” Id.

       The undersigned finds multiple errors in the ALJ’s assessment of Dr. Gebhart’s opinions. The

undersigned initially notes that the ALJ erred in selectively focusing on the “normal” (i.e., non-

disabling) aspects of Plaintiff’s treatment notes to the exclusion of evidence supportive of Dr.


                                                  6
Gebhart’s opinion. Hawthorne v. Comm’r of Soc. Sec., No. 3:13-cv-179, 2014 WL 1668477, at *11

(S.D. Ohio Apr. 25, 2014) (citing Loza v. Apfel, 219 F.3d 378, 393 (5th Cir. 2000)) (An “ALJ must

consider all the record evidence and cannot ‘pick and choose’ only the evidence that supports his [or

her] position”); cf. Carter v. Comm’r of Soc. Sec., No. 3:13-cv-296, WL 791473, at *6 (S.D. Ohio Feb.

24, 2015) (finding error where the ALJ referenced only normal findings while either ignoring or

minimizing abnormal findings). For example, Dr. Gebhart’s own treatment notes document “multiple

tender points, exquisitely tender, affect poor”; “lethargic, depressed, anxious, and agitated” moods;

and “limited range of motion and malalignment (knees).” PageID 484-505, 1110-12, 1174.

        Dr. Gebhart’s opinions are also consistent with the findings of the state agency’s consultative

physician, Damian Danopulos, M.D. Dr. Danopulos documented painful motion in all joints, sensitive

muscles with palpation, painful spine with pressure, highly restricted and painful lumbar spine motion,

and severe anxiety neurosis. PageID 375-76. Dr. Danopulos concluded that Plaintiff’s “ability to do

any work-related activities is affected mainly from her lumbar spine arthritis plus aches and pains of

her upper extremities and cervical spine and headaches.” PageID 376. Because the record thus

undermines the ALJ’s assertion that “[t]here is no objective medical evidence” to substantiate Dr.

Gebhart’s opinion, PageID 556, the ALJ failed to overcome the “rebuttable presumption” that a treating

physician’s opinion is entitled to great deference. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242

(6th Cir. 2007).

        Even assuming, arguendo, that Dr. Gebhart founded his conclusion on Plaintiff’s subjective

reports as the ALJ suggests, this does not provide a valid basis for discounting his opinions. “Unlike

medical conditions that can be confirmed by objective testing, fibromyalgia patients present no

objectively alarming signs.” Id. at 243. Indeed, “[f]ibromyalgia patients ‘manifest normal muscle

strength and neurological reactions and have a full range of motion.” Id. (quoting Preston v. Sec’y of

Health & Human Servs., 854 F.2d 815, 820 (6th Cir. 1988)). Nevertheless, the ALJ repeatedly cited




                                                  7
Plaintiff’s lack of objective medical evidence to discredit Dr Gebhart’s opinions. 3 PageID 559-60

(“the claimant’s alleged symptoms and purported functional limitations are largely based on her self-

reported pain complaints rather than objective medical evidence or clinical findings”; “objective

medical evidence and clinical findings certainly do not support such and extreme degree of function

limitation”; “there is clearly no objective medical evidence to substantiate such a drastic degree of

functional limitation”; “clinical testing and examinations revealed no abnormalities anywhere near to

a level of severity that would rationally account for the degree of limitation described by Dr. Gebhart”).

“The nature of fibromyalgia itself renders such…[an] overemphasis upon objective findings

inappropriate.” Rogers, 486 F.3d at 249. In light of the errors illuminated above, the undersigned

finds reversible error in the ALJ’s assessment of Dr. Gebhart’s opinion.

         The ALJ similarly erred in discounting the opinions of treating psychologists, C. Jesse Carlock,

Ph.D., and Kathleen Glaus, Ph.D. Both Drs. Carlock and Glaus authored opinions concluding that

Plaintiff would be absent from work more than three times a month; has “marked” restrictions of daily

living; “marked” restrictions in concentration, persistence, and pace; and has “extreme” functional

limitations due to episodes of deterioration or decompensation in work. 4 PageID 445.

         In affording their opinions “little weight,” the ALJ found it “quite evident that any limitations

described [by Drs. Carlock and Glaus] were based largely, if not entirely, on the Claimant’s subjective

complaints and self-reported symptoms.” PageID 552. Yet, the psychologists provided an extensive

list of the clinical findings, treatment, and prognosis that demonstrate the severity of Plaintiff’s mental

impairments and symptoms. PageID 444. Moreover, Plaintiff’s treatment notes from Drs. Carlock

and Glaus document that she consistently exhibited a depressed, hopeless, anxious, anhedonic mood;

concentration problems; and tearful behavior. Thus, the ALJ’s determination -- that the opinions of



         3
            The undersigned also notes that the ALJ made this same error in discounting the opinion of Dr. Danopulos.
PageID 549-50.
          4
            Whereas “mild” and “moderate” functional limitations are generally considered “non-disabling,” see Sims
v. Comm’r of Soc. Sec., 406 F. App’x 977, 980 (6th Cir. 2011), “marked” and “extreme” limitations are suggestive of
disability. See 20 C.F.R. Pt. 416, Subpt. P, App. 1 § 12.00(C); Lankford v. Sullivan, 942 F.2d 301, 307 (6th Cir. 1991).
                                                           8
Drs. Carlock and Glaus “lack any support” -- is belied by a close reading of the medical record. PageID

552.

        To the extent that the ALJ discounted the treating psychologists’ opinions because they relied

on Plaintiff’s subjective complaints, such an assessment demonstrates a fundamentally flawed

understanding of mental impairments. Like fibromyalgia, “a psychiatric impairment is not as readily

amenable to substantiation by objective laboratory testing as a medical impairment.” Blankenship v.

Bowen, 874 F.2d 1116, 1121 (6th Cir. 1989). Contrary to the ALJ’s assertion, “the report of a

psychiatrist [or other mental health personnel] should not be rejected simply because of…the absence

of substantial documentation.” Id.

        Next, the ALJ discounted Drs. Carlock and Glaus’s physical limitations on the grounds that

the doctors are “mental health professionals.” PageID 552. The ALJ erred in this respect because she

flouted both the instructions given to her on remand 5 and the mandate of Social Security Regulation

(“SSR”) 12-2p. Sullivan v. Hudson, 490 U.S. 877, 886 (1984) (“[D]eviation from the court’s remand

order in subsequent administrative proceedings is itself legal error”); Foster, 2015 WL 6653, at *16

(“Particularly troublesome with the ALJ’s rejection of Dr. Carlock’s opinion is that he determined Dr.

Carlock []… ‘is well out of his area of expertise…’”). SSR 12-2p, on the contrary, states that the

opinion of a psychologist can be used when considering a person’s fibromyalgia. 2012 SSR Lexis 1,

at *10-11. Thus, the ALJ again failed to comply with SSR 12-2p and, in so doing, also failed to

establish “good reasons” for discounting the opinions of Plaintiff’s treating psychologists. Mitchell v.

Comm’r of Soc. Sec., 330 Fed. App’x 563, 569 (6th Cir. 2009).

        Finally, the undersigned notes that, in her efforts to find Plaintiff not disabled, the ALJ

erroneously evaluated Plaintiff’s credibility.       First, the ALJ found that “the claimant’s alleged

symptoms appear much more severe than any pathology shown on lumbar spine studies in the record.”



        5
          This Court found that the ALJ erred in the same manner in Masters v. Comm’r of Soc. Sec., No. 3:17-cv-
354, 2019 WL 1529198 (S.D. Ohio April 9, 2019), making this instance of disregard for a District Court Remand
Order the second one in just a month.
                                                       9
PageID 546. But, as explained above, fibromyalgia does not manifest in objective medical evidence

like other physical impairments. Rogers, 486 F.3d at 249. Second, the ALJ repeatedly cited Plaintiff’s

lack of treatment as evidence that her impairments and symptoms were overstated, see e.g., PageID

553, 555, but failed to note her extensive medication list, including Zoloft, Lyrica, Flexeril, Naproxen,

Vicodin, and Valium, PageID 463. Boston v. Astrue, 2011 U.S. Dist. Lexis 119580, at *26 (S.D. Ohio

Sept. 15, 2011) (finding “[t]hat the ALJ’s failure to address this evidence [of Plaintiff’s medicine

regime], and properly evaluate Plaintiff’s fibromyalgia, prevent the Court from engaging in meaningful

review of the ALJ’s decision”). While the ALJ, on the one hand, faults Plaintiff for not receiving more

treatment; she, on the other, points to Plaintiff’s ability to attend doctor’s appointments as evidence

that she is able to work. Compare PageID 553 with PageID 561. It is unclear how Plaintiff’s ability

to attend periodic doctors’ appointments equates to an ability to engage in sustained employment.

Barnhorst v. Comm’r of Soc. Sec., 1:10-cv-526, 2011 U.S. Dist. LEXIS 96079, at *53 (S.D. Ohio Aug.

5, 2011) (An ALJ must “build an accurate and logical bridge between the evidence and the result”).

More egregious is that the ALJ’s proposition pits Plaintiff against a double-edged sword: she is

condemned when she seeks treatment and condemned when she does not.                   While credibility

determinations regarding subjective complaints rest with the ALJ, those determinations must be

reasonable and supported by substantial evidence. Rogers, 486 F.3d at 249. This is not the case in this

instance.

        Based on all the foregoing, the ALJ’s non-disability finding is unsupported by substantial

evidence and must be reversed. See Blakely, 581 F.3d at 409-10 (holding that “the Commissioner must

follow his [or her] own procedural regulations in crediting medical opinions”).

                                                  IV.

        When, as here, the ALJ’s non-disability determination is unsupported by substantial evidence,

the Court must determine whether to reverse and remand the matter for rehearing or to reverse and

order the award of benefits. The Court has authority to affirm, modify or reverse the Commissioner’s


                                                   10
decision “with or without remanding the cause for rehearing.” 42 U.S.C. § 405(g); Melkonyan v.

Sullivan, 501 U.S. 89, 100 (1991). Generally, benefits may be awarded immediately “only if all

essential factual issues have been resolved and the record adequately establishes a plaintiff’s

entitlement to benefits.”   Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir.

1994); see also Abbott v. Sullivan, 905 F.2d 918, 927 (6th Cir. 1990); Varley v. Sec’y of Health &

Human Servs., 820 F.2d 777, 782 (6th Cir. 1987). In this case, evidence of disability is overwhelming.

Three treating physicians opined that Plaintiff has work-preclusive limitations, and evidence to the

contrary -- i.e, the opinions of record reviewing physicians -- is weak.

        The undersigned also notes the unusual circumstances of this appeal: three unsound ALJ

decisions, all of which included reversable error in the analysis of the same treating physician. Given

these circumstances and the strong, uncontroverted evidence of record in support of a finding of

disability, there is no just reason to further delay this matter for even more administrative

procedures. See Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 730 (6th Cir. 2014) (remanding for

benefits after two remands and three administrative hearings); see also Benecke v. Barnhart, 379 F.3d

587, 595 (9th Cir. 2004) (“Allowing the Commissioner to decide the issue again would create an unfair

‘heads we win; tails, let’s play again’ system of disability benefits adjudication”); Randall v. Sullivan,

956 F.2d 105, 109 (5th Cir. 1992) (“Because of the medical record, we think it unconscionable to

remand this eight-year-old case to the Secretary for further review”).

                                                   V.

        For the foregoing reasons, IT IS ORDERED THAT: (1) the Commissioner’s non-disability

finding is unsupported by substantial evidence, and REVERSED; (2) this matter is REMANDED to

the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for an immediate award of benefits;

and (3) this case is TERMINATED on the docket.

        IT IS SO ORDERED.




                                                   11
Date:   April 10, 2019        s/ Michael J. Newman
                              Michael J. Newman
                              United States Magistrate Judge




                         12
